Title: Notes on Debates, 11 March 1783
From: Madison, James
To: 


Teusday. March 11.
The report entered on Friday the 7 of March was taken into consideration. It had been sent by order of Congs. to the Supt. of Finance for his remarks which were also on the table. These remarks were in substance; that it wd. be better to turn the 5 perCt. ad valorem into a Tariff founded on an enumeration of the several classes of imports; to which ought to [be] added a few articles of exports; that instead of an apportionment of the residue on the States, other general revenues, from a land tax, reduced to 1/4 of a dollar per Hundred acres, with a house tax regulated by the number of windows, and an excise on all spirituous liquors to be collected at the place of distillery ought to be substituted and as well as the duties on trade made coexistent with the public debts; the whole to be collected by persons appd. by Congs. alone, and that an alternative ought to [be] held out to the States, either to establish these permanent revenues for the interest, or to comply with a constitutional demand of the principal within a very short period.
In order to ascertain the sense of Congs. on these ideas it was proposed that the following short questions sd. be taken:
1. Shall any taxes to operate generally throughout the States be recommended by Congs., other than duties on foreign commerce?
2. Shall the 5 perCt. advalorem be exchanged for a tariff?

3. Shall the alternative be adopted as proposed by the Superintendt. of Finance?
On the 1st question the States were N. H. no Mas: no. Cont. no. N. J. no. Maryd. no Virga. no 6 noes & 5 ays.
On the 2d. question there were 7 ays.
The 3d. question was not put, its impropriety being generally proclaimed.
In consequence of the 2d. vote in favor of a tariff the 3 first paragraphs of the Rept. were recommitted together with the Letter from the Superintendt. of Finance.
On the 4 par: on motion of Mr. Dyer, after the word “war” in “line 5” were inserted “agreeably to the resolution of the 16. of decemr. last.”
A motion was made by Mr. Hamilton and Mr. Wilson to strike out the limitation of 25 years and to make the revenue coexistent with the debts. This question was lost, the States being N. H. no Mas: no. Cont. divd. N.Y. ay. N.J. ay. Pa. ay Del: ay. Maryd. ay. Va. no. N. C. ay. S. C. no.
A motion was made by Mr. Hamilton & Mr. Wilson to strike out the clauses relative to the appointment of Collectors, and to provide that the Collectors shd be inhabitants of the States within which they sd. collect; should be nominated by Congs. and appointed by the States, and in case such nomination should not be accepted or rejected within  days it should stand good. On this question there were 5 ays & 6 noes.
